Case 20-20425-GLT        Doc 241    Filed 02/23/21 Entered 02/23/21 13:33:55    Desc Main
                                   Document      Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                        Bankruptcy No. 20-20425-GLT

               Debtor.                           Chapter 11

                                                 Document No.

                                                 Related to Doc. Nos. 102, 181, 189,
                                                 208 & 235

 CERTIFICATION OF COUNSEL FOR FIFTH STIPULATION AND CONSENT ORDER
 MODIFYING AND EXTENDING ORDERS AUTHORIZING DIP FINANCING AND USE
    OF CASH COLLATERAL AND AUTHORIZING AMENDMENT OF DIP LOAN
                            DOCUMENTS

       The undersigned counsel hereby certifies that a Fifth Stipulation and Consent

 Order Modifying and Extending Orders Authorizing DIP Financing and Use of Cash

 Collateral and Authorizing Amendment of DIP Loan Documents was agreed to by the

 Debtor, Enterprise Bank, White Oak Business Capital, Inc., and the Internal Revenue

 Service.

       The signature requirements of W.PA.LBR 5005-6 have been followed in

 obtaining the agreement of all parties and is reflected in the attached document.

          [X] No other Order has been filed pertaining to the subject matter of this

 agreement.
Case 20-20425-GLT   Doc 241    Filed 02/23/21 Entered 02/23/21 13:33:55   Desc Main
                              Document      Page 2 of 4



                                            Respectfully Submitted,



 Date: February 23, 2021                    /s/ Robert O Lampl
                                            ROBERT O LAMPL
                                            PA I.D. #19809
                                            JOHN P. LACHER
                                            PA I.D. #62297
                                            RYAN J. COONEY
                                            PA I.D. #319213
                                            SY O. LAMPL
                                            PA I.D. #324741
                                            Counsel for the Debtor
                                            223 Fourth Avenue, 4th Fl.
                                            Pittsburgh, PA 15222
                                            (412) 392-0330 (phone)
                                            (412) 392-0335 (facsimile)
                                            Email: rlampl@lampllaw.com
Case 20-20425-GLT        Doc 241    Filed 02/23/21 Entered 02/23/21 13:33:55     Desc Main
                                   Document      Page 3 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 VIDEOMINING CORPORATION,                         Bankruptcy No. 20-20425-GLT

               Debtor.                            Chapter 11

                                                  Document No.

                                                  Related to Doc. Nos. 102, 181, 189,
                                                  208 & 235

                               CERTIFICATE OF SERVICE

        I, Robert O Lampl, hereby certify, that on the 23rd day of February, 2021, a true

 and correct copy of the foregoing Certification of Counsel for Fifth Stipulation and

 Consent Order Modifying and Extending Orders Authorizing DIP Financing and

 Use of Cash Collateral and Authorizing Amendment of DIP Loan Documents was

 served upon the following (via electronic service):

 Norma Hildenbrand
 Office of the U.S. Trustee
 1001 Liberty Avenue, Suite 970
 Pittsburgh, PA 15222
 Norma.L.Hildenbrand@usdoj.gov

 William E. Kelleher
 Dentons Cohen & Grigsby, P.C.
 625 Liberty Avenue
 Pittsburgh, PA 15222
 Bill.kelleher@dentons.com

 Jeffrey M. Rosenthal
 Mandelbaum Salsburg P.C.
 3 Becker Farm Road
 Roseland, NJ 07068
 jrosenthal@lawfirm.ms
Case 20-20425-GLT     Doc 241    Filed 02/23/21 Entered 02/23/21 13:33:55   Desc Main
                                Document      Page 4 of 4



 Jill L. Locnikar
 700 Grant Street, Suite 4000
 Pittsburgh, PA 15219
 Jill.locnikar@usdoj.gov



 Date: February 23, 2021                      /s/ Robert O Lampl
                                              ROBERT O LAMPL
                                              PA I.D. #19809
                                              JOHN P. LACHER
                                              PA I.D. #62297
                                              RYAN J. COONEY
                                              PA I.D. #319213
                                              SY O. LAMPL
                                              PA I.D. #324741
                                              Counsel for the Debtor
                                              223 Fourth Avenue, 4th Fl.
                                              Pittsburgh, PA 15222
                                              (412) 392-0330 (phone)
                                              (412) 392-0335 (facsimile)
                                              Email: rlampl@lampllaw.com
